Title: To Thomas Jefferson from Robert Crain, 5 February 1808
From: Crain, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Maryland Charles County Strawberry Vale February 5th. 1808
                  
                  As a member of this great Republic, I ask leave to address you at this eventful and momentous crisis, I feel highly gratifyed to find Congress in their wisdom thought proper to adopt the strong measure you so wisely recommended to their consideration, I view an embargo in its present shape, what the great maritime fleet is to the British nation, or the Grand army of Bonaparte is to France, our only secure defence; It places all the Belligerent powers of Europe on an equal footing, therefore none can with justice complain; I hope it will defeat the insidious policy of the Court of St James, and elude the sagacious policy of Bonaparte.
                  It gives me infinite pleasure, to observe the diferent component parts of the Federal Goverment, so strongly approbating your wise, just, and liberal administration.—
                  Your answer addressed to the legislature of Maryland during their late Session, I view as a sure pledge, to maintain pure our excellent republican principles—
                  It is with the utmost felicity, I find your highly respected Secretary of State the Honble James Madison, is recommended by a convention of the republican members of Congress, to the people of the United States, as the Man, most capable, to be entrusted with that highly important and honorable Seat, you now fill with so much credit to your self, and Country; next to your self he has my confidence and approbation. 
                  The blockading sistim pursued by Great Britain, has been a Sore evil on the commerce of the United States, and her wars on the Continent of Europe with France and Spain, offered a pretext for it, But it appears to me, it was done to compell us, to go to such Markets, as suited her convenience and interest, as she might reap the fruit of our labour; The right of search she exercises, which has trown the door open for Piracy, is an usurp’d power, not founded on principal, is unjust, unnatural, and ought not to be granted her.
                  The gun Boat sistim aided with fortifications and land Batterys, is our best posible mode, of defending our ports and Harbours; for I view a Navy, and engine of War, properly belonging to a despotic goverment, and incompatible with the peace, and safety of a Republic.
                  Great Britain and France, are the Cardinal points, that peace and War rest on. Great Britain will use her utmost endeavour, if she can by any profound stroke of Policy, ingulf us into a war with France, as she may divert the Storm from her own shore, Therefore we ought to have all our points of negotiations sufficiently guarded, least she should out strip us and place on our shoulders a similar treaty to the one commonly called Jays; Britain appears to dread a war with us, least She should loose her possessions in America, which would deprive her of the fur trade and render her West indies dependant on the United States. And a war with France, might prove a troublesome Job to us, for she has it in her power to shut all the ports on the Continent of Europe against us, which will completely tie us down, to the Markets of Great Britain and its dependants (which is the commercial Vortex, Britain wishes to have us in) I view South America an instrument of Great magnitude in the hands of France to harass our Western and Southern Frontiers and our dark complexion in the Southern States might prove a troublesome property to us, for once the doors of War are thrown open there is no calculating on its progress or end.—
                  At length the public prints announces that Mr Rose has been presented to you, I wish his instructions may be of that complexion, to meet the demand of our Goverment, I make no doubt, but they will be sufficiently probed, to discover whether they have any rotten parts concealed, at the Bottom of them—May the All Wise disposer of events, Avert the Storm, that hangs lowering over our virtious Goverment, and I thank God that he has given us Wisdom and Virtue sufficient to Govern our selves.—
                  I should feel highly gratifyed to touch the hand and view the Man, whose character reflects honor on his Country and offers light to the dark despotic Goverments of Europe. Pray Sir excuse the Slight and Breif view I have takeing on Political points of so much magnitude to us. Be pleased, Sir, to accept my best wishes for your future wellfare and hapiness
                  
                     Robert Crain 
                     
                  
               